USDC IN/ND case 1:20-cv-00163-HAB-SLC document 1 filed 04/15/20 page 1 of 5


                           UNITED STATES DISCTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

KYLEE ROBINSON,                             )
                                            )
       Plaintiff,                           )              Cause No._____________________
                                            )
v.                                          )
                                            )
ANGOLA TREATS, INC.                         )
d/b/a DAIRY QUEEN GRILL AND                 )
CHILL OF ANGOLA,                            )
                                            )
       Defendant.                           )

                                         COMPLAINT

       COMES NOW the Plaintiff, Kylee Robinson (“Robinson”), by counsel, and for her causes

of action against the Defendant, Angola Treats, Inc., (“Angola Treats”) d/b/a Dairy Queen Grill

and Chill of Angola (“Dairy Queen”), states and alleges as follows:

                                    I.      INTRODUCTION

       1.      This is an action brought by Robinson for sexual harassment and retaliation under

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq. (“Title VII”).

Robinson began work at Dairy Queen on or about February 11, 2019 as a part-time worker at the

restaurant located at 1303 N. Wayne Street in Angola, Indiana. About three (3) or four (4) weeks

after her employment began, Robinson and other female employees were harassed by Dairy Queen

General Manager, Dan Girdham (“Girdham”) on a regular basis. Beginning on or about August of

2019, Robinson repeatedly reported to her manager, Kyle Donovan (“Donovan”), that the General

Manager, Dan Girdahm (“Girdahm”), was sexually harassing her and other female employees.

Robinson reported that General Manager Girdahm was inappropriately touching her and other

female employees. Girdahm would ask Robinson about her sex life, tickle her hips, come up



                                           Page 1 of 5
USDC IN/ND case 1:20-cv-00163-HAB-SLC document 1 filed 04/15/20 page 2 of 5


behind her and rub her butt, rub her back, and ask her for nude photographs on social media.

Girdahm also said to her that he would lick and bite her clit. On one occasion, Girdahm also bit

Robinson on her arm and Robinson filed a police report about the incident. Dairy Queen Manager

Donovan’s response to Robinson’s complaints about Girdahm’s conduct was that there was

nothing he could do about it and yes, he knew, but that’s just Dan. During one of her complaints,

Robinson showed Dairy Queen Manager Donovan inappropriate Snapchats received from

Girdahm and Donovan simply told her she should block them.

       On or about October 11, 2019, Girdahm stuck his hands under Robinson’s jacket and

tickled her hips while she was working. As a result, Robinson called off her scheduled work shift

for October 12, 2019 and reported that she was uncomfortable working with Girdahm.

       On October 13, 2019, Robinson reported Girdahm’s conduct to Dairy Queen Owner Todd

Haidous. After watching video footage of what occurred, Haidous said “you are a young and

pretty girl, this is going to happen.” Haidous also said that Girdahm works too many hours for

Haidous to fire him and also said it would be easier for him to fire Girdahm if she allowed him to

touch her. Before leaving the meeting on October 13, 2019, Robinson was informed she was being

terminated for calling off her October 12, 2019 scheduled work shift.

       Robinson seeks all damages available to her including, but not limited to back pay, front

pay, compensatory damages, punitive damages, legal fees and costs.

                                         II.     PARTIES

       2.      Robinson is an individual citizen and resident of Angola, Indiana.

       3.      Dairy Queen is a corporation organized and existing under and by virtue of the laws

of the State of Indiana with its principle place of business located at 1303 North Wayne Street,




                                           Page 2 of 5
USDC IN/ND case 1:20-cv-00163-HAB-SLC document 1 filed 04/15/20 page 3 of 5


Angola, Indiana and which operates a restaurant located at 1303 North Wayne Street, Angola,

Indiana 46703.

                               III.   JURISDICTION AND VENUE

       4.        This Court has federal question jurisdiction by virtue of 28 U.S.C. § 1331 with

respect to the Title VII claim, in addition to the federal court jurisdiction conferred by Title VII,

42 U.S.C. § 2000e-5(f)(3). This Court is the proper venue pursuant to 28 U.S.C. § 1391 as Angola

Treats operates a Dairy Queen restaurant in Angola, and Robinson worked at that location and

resides in Angola, Indiana.

                                            IV.     FACTS

       5.        Robinson incorporates by reference paragraphs 1-4 of her Complaint as if same

were fully set forth herein.

       6.        Beginning on or about February 11, 2019, Robinson was employed by Dairy Queen

at its facility located at 1303 North Wayne Street, Angola, Indiana as a part-time Crew Associate

until her termination on or about October 12, 2019.

       7.        Robinson was subjected to repeated inappropriate touching, grabbing and verbal

innuendo from the male General Manager, Girdahm.

       8.        Robinson complained about Girdahm’s sexual harassment to her Manager,

Donovan, but nothing was done to stop it.

       9.        On or about October 13, 2019, when Robinson complained to Dairy Queen Owner

Haidous about Girdahm’s conduct, including sticking his hands under her jacket and tickling her

hips, she was told “you are a young and pretty girl, this is going to happen”. Haidous also told her

that Girdahm worked too many hours for Haidous to fire him and also said it would be easier for

him to fire Girdahm if she allowed Girdahm to touch her.



                                             Page 3 of 5
USDC IN/ND case 1:20-cv-00163-HAB-SLC document 1 filed 04/15/20 page 4 of 5


        10.      After complaining to the Dairy Queen Owner about the General Manager’s

conduct, Robinson was terminated from employment for calling off on her October 12, 2019

scheduled work shift.

        11.      As a direct result of the discrimination and retaliation against her, Robinson has

suffered damages including lost pay, lost benefits, and emotional distress.

                                V.      STATEMENT OF CLAIMS
                                            COUNT I
                                      SEX DISCRIMINATION

        12.      Robinson incorporates by reference paragraphs 1-11 of her Complaint as if same

were fully set forth herein.

        13.      Dairy Queen has discriminated against Robinson on account of her sex in violation

of Title VII.

        14.      As a result of the unlawful discrimination, Robinson has suffered damages.

                                    COUNT II
                       UNLAWFUL RETALIATION UNDER TITLE VII

        15.      Robinson incorporates by reference paragraphs 1-14 of her Complaint as if same

were fully set forth herein.

        16.      Robinson has been unlawfully retaliated against.

        17.      Robinson has suffered damages on account of the unlawful retaliation against her.

                                     VI.   PRAYER FOR RELIEF

        WHEREFORE, Robinson prays for judgment in her favor and for the following relief:

              a) back pay and benefits;

              b) front pay and benefits;

              c) compensatory damages;

              d) punitive damages;

                                             Page 4 of 5
USDC IN/ND case 1:20-cv-00163-HAB-SLC document 1 filed 04/15/20 page 5 of 5


        e) legal fees;

        f) costs of this action; and

        g) all other relief appropriate under the circumstances.



                              DEMAND FOR JURY TRIAL

     Plaintiff, Kylee Robinson, hereby demands a trial by jury as to all issues so triable.



                                                   Respectfully Submitted,

                                                   THEISEN & ASSOCIATES, LLC

                                                   s/John C. Theisen
                                                   John C. Theisen (#549-02)
                                                   Nathaniel O. Hubley (#28609-64)
                                                   810 South Calhoun Street, Suite 200
                                                   Fort Wayne, IN 46802
                                                   Telephone: (260) 422-4255
                                                   Fax: (260) 422-4245
                                                   Attorneys for Plaintiff




                                          Page 5 of 5
